United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, INDIAN HEALTH SERVICE,
Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Capp P. Taylor, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-288
Issued: September 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 8, 2010 appellant, through her representative, filed a timely appeal from a
July 29, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP) which
denied her traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she aggravated
her left shoulder condition and sustained a back condition due to an April 24, 2008 employment
injury.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 13, 2006 appellant sustained a work-related left shoulder injury and was
placed on limited duty. On May 19, 2008 she, then a 49-year-old secretary, filed a traumatic
injury claim alleging that on April 24, 2008 she reinjured her shoulder and sustained a back
condition after two chairs in her workstation broke when she sat down on them. A coworker
stated that she did not see the actual incident, but saw the two broken chairs. Appellant stopped
work on April 24, 2008 and returned on April 28, 2008.
In an April 24, 2008 discharge report, a registered nurse and physician’s assistant stated
that appellant was treated for left shoulder, left hand and low back pain secondary to a fall.
Appellant was returned to work with no restrictions and advised to follow-up with her treating
physician. Her pain was attributed to tendinitis, bursitis, or an injury to the tendons that surround
the joint. Appellant was also diagnosed with a hand contusion.
In an April 24, 2008 diagnostic report, Dr. John G. Bartek, a Board-certified radiologist,
noted appellant’s complaints of low back pain after a fall and observed that her spinous,
transverse processes and spaces were preserved. He noted that the vertebral height and
alignment were normal and found no evidence of fracture or subluxation. Dr. Bartek listed
minimal anterior spurring in the mid-lower lumbar spine and diagnosed mild degenerative
changes with no acute process.
In an April 24, 2008 diagnostic report of appellant’s left shoulder, Dr. John D. King, a
Board-certified diagnostic radiologist, advised that she complained of left shoulder pain after a
fall. He observed interval partial, well-defined resorption of the distal clavicle with no definite
lytic lesion and small degenerative glenoid spurring. Dr. King diagnosed well-defined resorption
of the distal left clavicle, likely nonneoplastic in nature.
In a May 8, 2008 slip, Dr. Son D. Le, Board-certified in physical medicine and
rehabilitation, excused appellant from work that day when examined in his office. He limited
her to four to six hour shifts for the next 14 days and restricted her from any lifting, carrying,
pushing, pulling and performing any overhead activities with the left upper extremity. In a
May 22, 2008 work restriction slip, Dr. Le extended appellant’s restrictions for an additional 30
days.
On August 1, 2008 appellant submitted a claim for compensation for the period April 24
to June 12, 2008.
On April 20, 2009 OWCP advised appellant that the evidence submitted was insufficient
to support her traumatic injury and April 24 to June 12, 2008 compensation claims. It requested
additional medical evidence providing a diagnosis of appellant’s condition and establishing that
she claimed medical condition was causally related to the April 24, 2008 employment incident.
In a May 1, 2009 response letter, appellant stated that she had experienced asthma,
diabetes and depression and that her supervisor was “messing up” her workers’ compensation
claim.

2

In a decision dated May 26, 2009, OWCP denied appellant’s claim on the grounds that
the medical evidence failed to establish that her claimed medical condition resulted from the
accepted April 24, 2008 employment incident.
In a June 1, 2009 letter, appellant, through her attorney, stated that, after the April 24,
2008 incident, she reported to the emergency room and felt immediate, additional pain in her low
back, left shoulder and left hand. She noted that these conditions were previously approved by
OWCP and stated that the April 24, 2008 incident aggravated these conditions.
In an August 29, 2008 report, Dr. Le conducted botulinum toxin therapy and diagnosed
symptomatic torsion dystonia. In an April 2, 2009 letter, he stated that appellant should be
evaluated by a psychiatrist due to depression caused by her work-related injuries.
On June 18, 2009 appellant, through her representative, submitted a request for a
telephone hearing along with additional evidence. In a May 28, 2009 follow-up report, Dr. Le
noted her complaints of left shoulder pain and indicated that the date of injury was
August 31, 2006. He diagnosed reflex sympathetic dystrophy (RSD) of appellant’s left upper
extremity and reviewed her history. Upon examination, Dr. Le opined that appellant had an
acromioclavicular joint (ACJ) resection and partial acromioplasty, dystonia, symptomatic torsion
and shoulder impingement syndrome. He stated that appellant was able to work light duty for
six hours a day.
In a June 18, 2009 follow-up report, appellant complained of worsening pain because she
felt the pain medication was not working. Dr. Le reviewed her history and conducted an
examination. He diagnosed ACJ resection and partial acromioplasty, lumbar sprain/strain and
shoulder impingement syndrome.
On October 9, 2009 a telephonic hearing was held with appellant and Capp Taylor, her
attorney, who related that she sustained a rotator cuff tear in her left shoulder as a result of the
accepted August 31, 2006 employment incident. As a result of this injury, appellant was placed
on restricted duty and underwent surgery for repair of the left shoulder.
Appellant stated that on April 24, 2008 she reinjured her left shoulder and injured her
back when her chair broke at work. She explained that the April 24, 2008 incident aggravated
the previous August 31, 2006 injury. Appellant was eventually placed on limited-duty and
restricted to four- to six-hour shifts. The employing establishment, however, stated that it did not
have work for her to do and terminated her employment.
Regarding her employment history, appellant stated that she began working for the
employing establishment on January 18, 1988 as a secretary. She explained that, before the
August 2006 incident, she did not have any difficulty performing her work duties. After the
August 2006 incident and subsequent surgery, appellant was excused from work for about six
weeks and returned to light duty with the restriction that she could only lift her right shoulder
lightly for eight hours a day.
Appellant also provided a history of injury. She explained that, on April 24, 2008, she
entered her office and sat down in her chair at her cubicle. As appellant pulled herself up to the
computer, the left side of her chair broke, causing her to fall on her left side and ram her shoulder
3

against a big filing cabinet. She tried to sit in a different chair, but that also broke, causing her to
fall. Appellant denied any additional injuries between the August 2006 and April 2008
employment incidents. She stated that since the April 2008 incident she continued to experience
problems with her left shoulder and was unable to lift her arm or put it out to the side. OWCP’s
hearing representative advised appellant that, although the evidence of record revealed that her
work restrictions changed and her medical condition worsened, the record did not contain
medical evidence providing a firm diagnosis and opinion on causal relationship. OWCP stated
that it would hold the record open for 30 days in order for appellant to submit additional
evidence.
By decision dated December 23, 2009, OWCP’s hearing representative affirmed the
May 26, 2009 denial decision because appellant did not provide probative medical evidence
demonstrating that she sustained any medical condition causally related to the April 24, 2008
employment incident.
On June 3, 2010 appellant, through her representative, submitted a request for
reconsideration and additional evidence. In a December 31, 2009 signed statement, she
reiterated the history of her alleged injury.
In an April 19, 2010 report, Dr. Le confirmed that appellant had been his patient for
several years since the August 31, 2006 injury involving her neck, left shoulder and left upper
extremity and noted the April 24, 2008 work incident when she fell to the floor after a chair
broke. He stated that the specific diagnosed conditions as accepted were contained in the May 6,
2008 letter from the employing establishment to appellant. Dr. Le opined that the April 24, 2008
fall aggravated appellant’s accepted conditions. He explained that, after the April 2008 incident,
appellant’s complaints of pain increased, which coincided with his objective findings of
decreased range of motion of the left shoulder, spasms and swelling. Dr. Le pointed out that the
mechanism of falling from the chair to the floor and extending ones upper extremities provided
the causation between the fall and aggravation of the condition. He also pointed out that
appellant’s work restrictions increased after the April 24, 2008 work event in order to avoid
further exacerbation of her condition.
In a decision dated July 29, 2010, OWCP denied modification of the December 23, 2009
denial decision on the grounds that the medical evidence did not contain an unequivocal
physician’s opinion establishing that appellant’s claimed medical condition was caused by the
April 24, 2008 work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence2
including that she sustained an injury in the performance of duty and that any specific condition

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

or disability for work for which she claims compensation is causally related to that employment
injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.4
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.6 An employee may establish that the
employment incident occurred as alleged but fail to show that her disability or condition relates
to the employment incident.7
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.8 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.9 The opinion
of the physician must be based on a complete factual and medical background of the employee,
must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.10
Under FECA, when employment factors cause an aggravation of an underlying physical
condition, the employee is entitled to compensation for the periods of disability related to the
aggravation.11 When the aggravation is temporary and leaves no permanent residuals,
compensation is not payable for periods after the aggravation ceased.12 If the employment

3

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989); M.M., Docket No. 08-1510 (issued
November 25, 2010).
4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

7

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

8

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

B.B., 59 ECAB 234 (2007); D.S., Docket No. 09-860 (issued November 2, 2009).

11

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

12

Id.

5

exposure causes a permanent condition, the employee may be entitled to continuing
compensation;13 a medical restriction that is based on a fear of future aggravation due to
employment exposure is not an injury under FECA and therefore no compensation can be paid
for such a possibility.14
ANALYSIS
The issue is whether the medical evidence establishes that appellant sustained a left
shoulder and back condition causally related to the April 24, 2008 employment incident. OWCP
has accepted that appellant fell on April 24, 2008 when two chairs broke when she attempted to sit
down.
The Board finds that the case is not in posture for decision.
In its July 29, 2010 decision, OWCP found that the medical evidence did not contain a
firm diagnosis of appellant’s condition and an unequivocal physician’s opinion establishing that
her claimed medical conditions were caused by the April 24, 2008 work event. On appeal,
appellant, through her representative, alleges that Dr. Le’s April 19, 2010 medical report
sufficiently establishes that appellant’s April 24, 2008 fall at work aggravated her August 2006
accepted left shoulder condition and caused her back condition. The Board finds that the
medical evidence of record supports appellant’s claim and that this case is not in posture for
decision.
An employee who claims benefits under FECA has the burden of establishing the
essential elements of her claim.15 As part of this burden, the employee must present rationalized
medical opinion evidence, based upon a complete and accurate factual and medical background,
establishing causal relationship.16 However, it is well established that proceedings under FECA
are not adversarial in nature and while the employee has the burden to establish entitlement to
compensation, OWCP shares responsibility in the development of the evidence.17 In this case,
the Board finds that appellant has provided sufficient evidence to require further development of
the medical record to determine whether she sustained an aggravation or exacerbation of her
accepted left shoulder condition and a back condition as a result of the April 24, 2008
employment incident.
Appellant was treated primarily by Dr. Le. In a May 28, 2009 follow-up report, Dr. Le
noted her complaints of left shoulder pain and the date of injury as August 31, 2006. He
diagnosed RSD of appellant’s left upper extremity and opined that she suffered from an ACJ
resection and partial acromioplasty, dystonia, symptomatic torsion and shoulder impingement
13

James C. Ross, 45 ECAB 424, 429 (1994); Gerald D. Alpaugh, 31 ECAB 589, 596 (1980).

14

Carlos A. Maurero, 50 ECAB 117, 119 (1998); Gaetan F. Valenza, 39 ECAB 1349, 1356 (1988).

15

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

16

G.T., supra note 3; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

17

Donald R. Gervasi, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

6

syndrome. In a June 18, 2009 follow-up report, Dr. Le reviewed her history and conducted an
examination. He diagnosed ACJ resection and partial acromioplasty, lumbar sprain/strain and
shoulder impingement syndrome. In an April 19, 2010 report, Dr. Le related appellant’s
accepted August 31, 2006 injury for her left shoulder and left upper extremity and the April 24,
2008 employment incident when she fell on the floor. He opined that the April 24, 2008 work
event aggravated her accepted conditions based on her complaints of increased pain and his
objective findings, which revealed decreased range of motion of her left shoulder, spasms and
swelling. Dr. Le stated that falling from the chair to the floor and extending ones upper
extremities caused the aggravation of her condition.
The remaining medical evidence of record includes a hospital discharge report by a
registered nurse and physician’s assistant, which does not constitute competent medical
evidence,18 and several diagnostic reports from the hospital, which do not provide an opinion on
causal relationship. Although these reports are insufficient to establish causal relationship, they
do support that appellant experienced a fall on April 24, 2008 and sustained injuries.
Dr. Le’s reports, however, provided a history of injury regarding appellant’s August 2006
and April 2008 injuries, treatment, examination findings and diagnoses. He relied on objective
findings to support his opinion that the April 24, 2008 incident aggravated appellant’s accepted
left shoulder condition. Although Dr. Le’s opinion is not completely well rationalized as he does
not provide the mechanism of injury fully explaining how the April 24, 2008 incident aggravated
appellant’s 2006 injury or caused a back condition, his reports are consistent in indicating that
she sustained an employment-related injury or aggravation of a previous condition on April 24,
2008 and are not contradicted by any substantial medical or factual evidence of record.
Therefore, while the reports are not sufficient to meet appellant’s burden of proof to establish her
claim, they raise an uncontroverted inference between her claimed condition and the
employment incident of April 24, 2008 and are sufficient to require OWCP to further develop the
medical evidence and the case record.19
CONCLUSION
The Board finds that this case is not in posture for decision.

18

Section 8101(2) of FECA provides that the term “physician” includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors and osteopathic practitioners within the scope of their practice as defined
by State law.
19

Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, 41 ECAB 354, 360 (1989).

7

ORDER
IT IS HEREBY ORDERED THAT the July 29, 2010 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded to OWCP for further
development consistent with this decision of the Board.
Issued: September 7, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

